 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
     ANDREW DAVID BRUINS, II,                           Case No.: 19cv1278
11
     CDCR #K-70839,                                     ORDER:
12
                                       Plaintiff,         1) GRANTING MOTION TO
13                                                           AMEND COMPLAINT;
                         vs.
14                                                        2) DIRECTING CLERK OF
                                                             COURT TO FILE THIRD
15                                                           AMENDED COMPLAINT;
     M. WHITMAN, Associate Warden;
16   A. ACEVEDO, Facility Captain,                        3) DENYING MOTION FOR
                                                             APPOINTMENT OF
17                                  Defendants.              COUNSEL; AND
18                                                        4) DISMISSING THIRD
                                                             AMENDED COMPLAINT FOR
19                                                           FAILING TO STATE A CLAIM
                                                             PURSUANT TO 28 U.S.C. §
20                                                           1915(e)(2) AND 28 U.S.C. §
                                                             1915A(b)
21
                                                        (ECF Nos. 10, 12)
22

23   I.    PROCEDURAL HISTORY
24         On July 10, 2019, Andrew David Bruins (“Plaintiff”), a prisoner incarcerated at
25   Calipatria State Prison (“CAL”) located in Calipatria, California, and proceeding pro se,
26   filed a civil rights complaint pursuant to 42 U.S.C. § 1983. (See ECF No. 1.) In addition,
27   Plaintiff filed a Motion to Proceed In Forma Pauperis (“IFP”) pursuant to 28 U.S.C.
28   § 1915(a). (See ECF No. 2.)
                                                    1
                                                                                       19cv1278
 1         On July 22, 2019, the Court conducted the required sua sponte screening of
 2   Plaintiff’s Complaint pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A. (See ECF No. 4.)
 3   In the Court’s July 22, 2019 Order, the Court granted Plaintiff’s IFP status but
 4   simultaneously dismissed his Complaint for failing to state a claim upon which § 1983
 5   relief could be granted. (See id. at 8–9.) The Court informed Plaintiff of the deficiencies
 6   in his pleading and granted him leave to file an amended complaint. (See id. at 8.) On
 7   August 29, 2019, Plaintiff filed his First Amended Complaint (“FAC”). (See ECF No. 6.)
 8   However, the Court again found Plaintiff failed to state a claim and dismissed his FAC
 9   with leave to file another amended complaint. (See ECF No. 7 at 6–7.)
10         On November 25, 2019, Plaintiff filed his Second Amended Complaint (“SAC”).
11   (See ECF No. 8.) However, before the Court could conduct the required sua sponte
12   screening, Plaintiff filed a “Motion to Amend Complaint,” along with a proposed amended
13   complaint. (ECF Nos. 12, 12-1.) A review of the proposed amended complaint shows that
14   it is virtually identical to Plaintiff’s SAC. Thus, the Court GRANTS Plaintiff’s Motion to
15   Amend and DIRECTS the Clerk of Court to file his proposed amended complaint, see
16   ECF No. 12-1, as Plaintiff’s Third Amended Complaint (“TAC”). In addition, Plaintiff
17   has filed a “Motion for Appointment of Counsel.” (ECF No. 10.)
18   II.   MOTION TO APPOINT COUNSEL
19         In his Motion, Plaintiff requests the appointment of counsel because he is unable to
20   afford counsel and his “imprisonment will greatly limit his ability to litigate.” (ECF No.
21   10 at 1.)
22         However, there is no constitutional right to counsel in a civil case. Palmer v. Valdez,
23   560 F.3d 965, 970 (9th Cir. 2009); Lassiter v. Dept. of Social Servs., 452 U.S. 18, 25 (1981).
24   And while 28 U.S.C. § 1915(e)(1) grants the district court limited discretion to “request”
25   that an attorney represent an indigent civil litigant, Agyeman v. Corr. Corp. of America,
26   390 F.3d 1101, 1103 (9th Cir. 2004), this discretion may be exercised only under
27   “exceptional circumstances.” Id.; see also Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.
28   1991). A finding of exceptional circumstances requires the Court “to consider whether
                                                   2
                                                                                           19cv1278
 1   there is a ‘likelihood of success on the merits’ and whether ‘the prisoner is unable to
 2   articulate his claims in light of the complexity of the legal issues involved.’” Harrington v.
 3   Scribner, 785 F.3d 1299, 1309 (9th Cir. 2015) (quoting Palmer, 560 F.3d at 970).
 4          As currently pleaded, Plaintiff’s TAC demonstrates neither a likelihood of success
 5   nor the legal complexity required to support the appointment of pro bono counsel pursuant
 6   to 28 U.S.C. § 1915(e)(1). See Terrell, 935 F.3d at 1017; Palmer, 560 F.3d at 970. For
 7   the reasons discussed more fully below, Plaintiff’s TAC requires sua sponte dismissal
 8   pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), and it has become clear that he is unlikely to
 9   succeed on the merits of any potential constitutional claim.
10          Therefore, the Court finds no “exceptional circumstances” currently exist and
11   DENIES Plaintiff’s Motion to Appoint Counsel (ECF No. 5).
12   III.   SCREENING OF TAC (28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b))
13          A.    Standard of Review
14          Because Plaintiff is a prisoner and is proceeding IFP, his Complaint requires a pre-
15   answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these statutes,
16   the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of it, which
17   is frivolous, malicious, fails to state a claim, or seeks damages from defendants who are
18   immune. See Williams v. King, 875 F.3d 500, 502 (9th Cir. 2017) (discussing 28 U.S.C.
19   § 1915(e)(2)) (citing Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc));
20   Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010) (discussing 28 U.S.C.
21   § 1915A(b)). “The purpose of [screening] is ‘to ensure that the targets of frivolous or
22   malicious suits need not bear the expense of responding.’” Nordstrom v. Ryan, 762 F.3d
23   903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford Health Sources, Inc., 689 F.3d
24   680, 681 (7th Cir. 2012)).
25          “The standard for determining whether a plaintiff has failed to state a claim upon
26   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
27   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d
28   1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir.
                                                   3
                                                                                           19cv1278
 1   2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
 2   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
 3   12(b)(6)”). Federal Rules of Civil Procedure 8 and 12(b)(6) require a complaint to “contain
 4   sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its
 5   face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted).
 6         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
 7   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
 8   Id. “Determining whether a complaint states a plausible claim for relief [is] . . . a context-
 9   specific task that requires the reviewing court to draw on its judicial experience and
10   common sense.” Id. The “mere possibility of misconduct” or “unadorned, the defendant-
11   unlawfully-harmed me accusation[s]” fall short of meeting this plausibility standard. Id.;
12   see also Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).
13         B.     Rule 8
14         Rule 8 of the Federal Rules of Civil Procedure provides that in order to state a claim
15   for relief in a pleading it must contain “a short and plain statement of the grounds for the
16   court’s jurisdiction” and “a short and plain statement of the claim showing that the pleader
17   is entitled to relief.” Fed.R.Civ.P. 8(a)(1) & (2).
18         Once again, like both Plaintiff’s original Complaint and his FAC, Plaintiff’s TAC
19   contains no factual allegations. Moreover, his TAC has no specific legal arguments and
20   mainly consists of rambling sentences. Thus, the Court finds that Plaintiff’s TAC fails to
21   comply with Rule 8. See McHenry v. Renne, 84 F.3d 1172, 1178–80 (9th Cir. 1996)
22   (upholding Rule 8(a) dismissal of complaint that was “argumentative, prolix, replete with
23   redundancy, and largely irrelevant”); Cafasso, United States ex rel. v. General Dynamics
24   C4 Systems, Inc., 637 F.3d 1047, 1059 (9th Cir. 2011) (citing cases upholding Rule 8
25   dismissals where pleadings were “verbose,” “confusing,” “distracting, ambiguous, and
26   unintelligible,” “highly repetitious,” and comprised of “incomprehensible rambling”).
27         C.     Personal Causation
28         As noted above, Plaintiff’s TAC is devoid of any specific factual allegations. To
                                                    4
                                                                                             19cv1278
 1   state a claim under 42 U.S.C. § 1983, the plaintiff must allege two elements: (1) that a right
 2   secured by the Constitution or laws of the United States was violated; and (2) that the
 3   alleged violation was committed by a person acting under color of state law.” Campbell v.
 4   Washington Dep’t of Soc. Servs., 671 F.3d 837, 842 n.5 (9th Cir. 2011), citing Ketchum v.
 5   Alameda Cnty., 811 F.2d 1243, 1245 (9th Cir. 1987).
 6         “The inquiry into causation must be individualized and focus on the duties and
 7   responsibilities of each individual defendant whose acts or omissions are alleged to have
 8   caused a constitutional deprivation.” Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988),
 9   citing Rizzo v. Goode, 423 U.S. 362, 370-71 (1976); Berg v. Kincheloe, 794 F.2d 457, 460
10   (9th Cir. 1986); Estate of Brooks v. United States, 197 F.3d 1245, 1248 (9th Cir. 1999)
11   (“Causation is, of course, a required element of a § 1983 claim.”). A person deprives
12   another “of a constitutional right, within the meaning of section 1983, if he does an
13   affirmative act, participates in another’s affirmative acts, or omits to perform an act which
14   he is legally required to do that causes the deprivation of which [the plaintiff complains].”
15   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).
16         Plaintiff has not stated a claim against Defendants because he has failed to allege
17   facts regarding what actions were taken or not taken by Defendants. Therefore, the Court
18   finds that Plaintiff has failed to state a claim against Defendants upon which relief may be
19   granted.
20   IV.   CONCLUSION AND ORDER
21         For the reasons explained, the Court:
22         1.     DENIES Plaintiff’s Motion to Appoint Counsel (ECF No. 10);
23         2.     GRANTS Plaintiff’s Motion to Amend Complaint (ECF No. 12);
24         3.     DIRECTS the Clerk of Court to file Plaintiff’s proposed complaint (ECF
25   No. 12-1) as Plaintiff’s Third Amended Complaint;
26         4.     DISMISSES Plaintiff’s TAC for failing to state a claim upon which relief
27   may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b) and for failing to
28   comply with FRCP 8;
                                                   5
                                                                                           19cv1278
 1         5.    DENIES leave to amend as futile, see Lopez, 203 F.3d at 1127; Schmier v.
 2   U.S. Court of Appeals for the Ninth Circuit, 279 F.3d 817, 824 (9th Cir. 2002)
 3   (recognizing “[f]utility of amendment” as a proper basis for dismissal without leave to
 4   amend);
 5         6.    CERTIFIES that an IFP appeal of this dismissal would not be taken in good
 6   faith pursuant to 28 U.S.C. § 1915(a)(3); and
 7         7.    DIRECTS the Clerk to enter a final judgment and close the file.
 8         IT IS SO ORDERED.
 9

10   DATED: December 12, 2019
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                 6
                                                                                        19cv1278
